 

CONSULTING AGREEMENT

This Consulting Agreement ("Agreement") is made and entered into effective as of
June 1, 2002 by TexEn Oil & Gas, Inc., a Nevada corporation ("Corporation"), and
Woodburn Holdings Ltd. (the "Consultant")

WHEREAS, the Corporation desires to retain the services of a corporate
consultant and the services of its designated representative and the Consultant
has agreed to accept such appointment on the terms and conditions herein
contained:

NOW THEREFORE IT IS AGREED AS FOLLOWS:

Section 1 - Duties.

The Consultant agrees to the appointment hereunder and during the term of this
Agreement, the Consultant agrees to provide an agent associated or affiliated
with the Consultant to serve the Corporation as President and Chief Executive
Officer. The Consultant's designated Consultant shall provide such managerial,
administrative and other services as are customarily associated with or
incidental to the Chief Executive Officer position and the agent shall perform
such other duties and responsibilities for the Corporation as the Corporation
may reasonably require, consistent with such position. The services to be
provided by the Consultant and its designated agent shall be provided from the
consultant's head office of chief place of business located in the Municipality
of West Vancouver, Province of British Columbia. The Consultant shall ensure
that a substantial amount of time is devoted to the business and affairs of the
Corporation.

Section 2 - Term of Appointment.

2.1   Definitions. For the purposes of this Agreement the following terms shall
have the following meanings:

2.1.1   "Termination For Cause" shall mean termination by the Corporation of the
Consultant's engagement by reason of any agent or designated appointee of the
Consultant engaging in acts of willful dishonesty towards, fraud upon, or
deliberate injury or attempted injury to the Corporation.

2.1.2   "Termination Other Than For Cause" shall mean termination by the
Corporation of the Consultant's engagement by the Corporation (other than in a
Termination for Cause) and shall include constructive termination by reason of a
material breach of this Agreement by the Corporation, such constructive
termination to be effective upon notice from the Consultant to the Corporation
of such constructive termination.

2.1.3   "Voluntary Termination" shall mean termination by the Consultant of its
engagement other than (i) constructive termination as described herein, (ii)
"Termination Upon a Change in Control," and (iii) termination by reason of the
death or disability of the Consultant's agent as described herein.

2.1.4   "Termination Upon a Change in Control" shall mean a termination by the
Consultant of the Consultant's engagement with the Corporation within 120 days
following a "Change in Control."

 

--------------------------------------------------------------------------------

2.1.5   "Change in Control" shall mean (i) the time that the Corporation first
determines that any person and all other persons who constitute a group (within
the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934
("Exchange Act")) have acquired direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of twenty percent (20%) or
more of the Corporation's outstanding securities, unless a majority of the
"Continuing Directors," approve the acquisition not later than ten (10) business
days after the Corporation makes that determination, or (ii) the first day on
which a majority of the members of the Corporation's board of directors are not
"Continuing Directors."

2.1.6   "Continuing Directors" shall mean, as of any date of determination any
member of the Corporation's board of directors who (i) was a member of that
board of directors on June 30, 2002, or (ii) was nominated for election or
elected to the Corporation's board of directors with the affirmative vote of the
greater of a majority of the Continuing Directors who were members of the
Corporations, board of directors at the time of such nomination or election.

2.2   Initial Term. The term of engagement of the Consultant by the Corporation
shall be for a period of 18 months beginning with the Effective Date ("Initial
Term"), unless terminated earlier pursuant to this Agreement. At any time prior
to the expiration of the Initial Term, the Corporation and the Consultant may by
mutual written agreement extend the Consultant's engagement under the terms of
this Agreement for such additional period as may be agreed.

2.3   Termination For Cause. Termination For Cause may be effected by the
Corporation time during the term of this Agreement and shall be effected by
written notification to the Consultant and its Agents.

2.4   Termination Other Than For Cause. Notwithstanding anything else in this
Agreement, the Corporation may effect a Termination Other Than For Cause at any
time upon giving written notice to the Consultant of such termination. Upon any
Termination Other Than For Cause, the Consultant and its designated agent shall
promptly be paid all accrued salary, bonus compensation to the extent earned,
vested deferred compensation (other than pension plan or profit sharing plan
benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of the Corporation in which the Consultant or its
designated agent is a participant to the full extent of the Consultant's rights
under such plans (including accelerated vesting, if any, of awards granted to
the Consultant under the Corporation's stock option plan) and any appropriate
business expenses incurred by the Consultant in connection with his duties
hereunder, all to the date of termination, and all Severance Compensation
provided, but no other compensation or reimbursement of any kind.

2.7   Voluntary Termination. In the event of a Voluntary Termination, the
Corporation shall promptly pay all accrued salary, bonus compensation to the
extent earned, vested deferred compensation (other than pension plan or profit
sharing plan benefits which will be paid in accordance with the applicable
plan), any benefits under any plans of the Corporation in which the Consultant
or its designated agent is a participant to the full extent of the Consultant's
rights under such plans and any appropriate business expenses incurred by the
Consultant or its designated agent in connection with their respective duties
hereunder, all to the date of termination, but no other compensation or
reimbursement of any kind, including without limitation, Severance Compensation.

 

 

--------------------------------------------------------------------------------

2.8   Termination Upon a Change in Control. In the event of a Termination Upon a
Change in Control, the Consultant and its designated agent shall immediately be
paid all accrued salary, bonus compensation to the extent earned, vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), any benefits under
any plans of the Corporation in which the Consultant is a participant to the
full extent of the Consultant's rights under such plans (including accelerated
vesting, if any, of any awards granted to the Consultant under the Corporation's
Stock Option Plan) and any appropriate business expenses incurred by the
Consultant in connection with its duties hereunder, all to the date of
termination, and all Severance Compensation, but no other compensation or
reimbursement of any kind.

2.9   Notice of Termination. The Corporation may effect a termination of this
Agreement pursuant to the provisions of this Section upon giving thirty (30)
days' written notice to the Consultant of such termination. The Consultant may
effect a termination of this Agreement pursuant to the provisions of this
Section upon giving thirty (30) days' written notice to the Corporation of such
termination.

Section 3 - Compensation

3.1   Annual Base. As payment for the services to be rendered by the Consultant
as provided in Section 1 and subject to the terms and conditions of Section 2,
the Corporation agrees to pay to the Consultant a "Base Compensation" of
US$180,000 per annum payable in equal monthly installments of $ 15,000 each.

3.2   Additional Compensation. The Consultant's designated Consultant shall
receive options to acquire up to 1,000,000 shares of common stock under the
Company's nonqualified incentive stock option plan filed on Form S-8 with the
United States Securities and Exchange Commission with an exercise price of $.10
per share.

3.3.   Automobile Allowance. For the term of this Agreement and any extensions
thereof the Corporation will reimburse the Consultant for mileage accumulated
upon its motor vehicle while being used for corporate matters.

3.4   Reimbursement for Expenses. During the term of this Agreement, the
Corporation shall reimburse the Consultant for reasonable and properly
documented out-of-pocket business and/or entertainment expenses incurred by the
Consultant in connection with its duties under this Agreement.

3.5   Effective Date. This agreement is being executed February 13, 2003, but
all of the terms and conditions, including but not limited to the payment of
compensation, is effective as of June 1, 2002.

Section 4 - Severance Compensation

4.1   Severance Compensation in the Event of a Termination Upon a Change in
Control. In the event the Consultant's employment is terminated in a Termination
Upon a Change in Control, the Consultant shall be paid as severance compensation
("Severance Compensation") his Base Salary (at the rate payable at the time of
such termination), for a period of twelve (12) months from the date or such
termination. Notwithstanding, anything in this Section to the contrary, the
Consultant may in the Consultant's sole discretion, by delivery of a notice to
the Corporation within thirty (30) days following a Termination Upon a Change in
Control, elect to receive from Compensation a lump sum Severance Compensation
payment by bank cashier's check equal to the present value of the flow of cash
payments that would otherwise be paid to the Consultant pursuant to this
Section. The Consultant shall also be entitled to an accelerated vesting of any
awards granted to the Consultant under the Corporation's Stock Option Plan to
the extent provided in the stock option agreement entered into at the time of
grant. The Consultant shall continue to enjoy any benefits under any plans of
the Corporation in which the Consultant is a participant to the full extent of
the Consultant's rights under such plans, including any perquisites provided
under this Agreement, though the remaining term of this Agreement.

4.2   Severance Compensation in the Event of a Termination Other Than for Cause.
In the event the Consultant's employment is terminated in a Termination Other
Than for Cause, the Consultant shall be paid as Severance Compensation his Base
Salary (at the rate payable at the time of such termination), for a period of
twelve (12) months from the date of such termination, on the dates specified in
Section 3.1.

4.3   Limit on Aggregate Compenstation Upon a Change in Control. Notwithstanding
anything else in this Agreement, solely in the event of a Termination Upon a
Change in Control, the amount of Severance Compensation paid to the Consultant,
but exclusive of any payments to the Consultant in respect of any stock options
then held by the Consultant (or any compensation deemed to be received by the
Consultant in connection with the exercise of any stock options at any time) or
by virtue of the Consultant's exercise of a Limited Right under the Option Plan
upon a Change in Control, shall not include any amount that the Corporation is
prohibited from deducting for federal income tax purposes by virtue of Section
2806 of the Internal Revenue Code or any successor provision.

Section 6 - Payment Obligations.

The Corporation's obligation to pay the Consultant the compensation and to make
the arrangements provided herein shall be unconditional, and the Consultant
shall have no obligation whatsoever to mitigate damages hereunder. If litigation
after a Change in Control shall be brought to enforce or interpret any provision
contained herein, the Corporation, to the extent permitted by applicable law and
the Corporations' articles of incorporation and bylaws, hereby indemnifies and
will pay the Consultant for the Consultant's reasonable attorneys' fees and
disbursements incurred in such litigation.

Section 7 - Confidentiality.

The Consultant agrees that all confidential and proprietary information relating
to the Corporation's business shall be kept and treated as confidential both
during and after the term of this Agreement, except as may be permitted in
writing by the Corporation's board of directors or as such information is within
the public domain or comes within the public domain without any breach of this
Agreement.

Section 8 - Indemnification.

The Corporation shall indemnify the Consultant at all times during and after the
term of this Agreement to the maximum extent permitted under Nevada Business
Corporation Act or any successor provision thereof and any other applicable
state law, and shall pay the Consultant's in defending any civil or criminal
action, suit, or proceeding in advance of the final disposition of such action,
suit or proceeding, to the maximum extent permitted under such applicable state
laws.

 

 

--------------------------------------------------------------------------------

Section 9 - Notices.

Notice under this Agreement shall be in writing and shall be effective when
actually delivered. If mailed, notice shall be deemed effective 48 hours after
mailing as registered or certified mail, postage prepaid, directed to the other
party at the address set forth below or such other address as the party may
indicate by written notice to the other:

Section 10 - Time.

Time is of the essence of this Agreement.

Section 11 - No Release.

Both parties agree that the termination of this Agreement or the expiration of
the term of this Agreement shall not release either party from any obligations
under Sections this Agreement.

Section 12 - Survival.

Any of the terms and covenants contained in this Agreement which require the
performance of either party after Termination shall survive such Termination.

Section 13 - Waiver.

Failure of either party at any time to require performance of any provision of
this Agreement shall not limit the party's right to enforce the provision, nor
shall any waiver of any breach of any provision be a waiver of any succeeding
breach of any provision or a waiver of the provision itself for any other
provision.

Section 14 - Assignment.

Except as otherwise provided within this Agreement, neither party hereto may
transfer or assign this Agreement without prior written consent of the other
party.

Section 15 - Law Governing.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.

Section 16 - Attorney Fees.

In the event a suit or action is brought by any party under this Agreement to
enforce any of its terms, or in any appeal therefrom, it is agreed that the
prevailing party shall be entitled to reasonable attorneys fees to be fixed by
the trial court and/or appellate court.

Section 17 - Presumption.

This Agreement or any section thereof shall not be construed against any party
due to the fact that said Agreement or any section thereof was drafted by said
party.

 

 

--------------------------------------------------------------------------------

Section 18 - Computation of Time.

In computing any period of time pursuant to this Agreement, the day of the act,
event or default from which the designated period of time begins to run shall be
included, unless it is a Saturday, Sunday or a legal holiday, in which event the
period shall begin to run on the next day which is not a Saturday, Sunday or a
legal holiday, in which event the period shall run until the end of the next day
thereafter which is not a Saturday, Sunday or legal holiday.

Section 19 -Titles and Captions.

All articles, sections and paragraph titles or captions contained in this
Agreement are for convenience only and shall not be deemed part of the context
nor affect the interpretation of this Agreement.

Section 20 - Pronouns and Plurals.

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the Person or
Persons may require.

Section 21 - Entire Agreement.

This Agreement contains the entire understanding between and among the parties
and supersedes any prior understandings and agreements among them respecting the
subject matter of this Agreement.

Section 22 - Prior Agreements.

This document is the entire final and complete agreement of the parties and
supersedes and replaces all prior or existing written and oral agreements.

Section 23 - Agreement Binding.

This Agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of the parties hereto.

Section 24 - Savings Clause.

If any provision of this Agreement, or the application of such provision to any
person or circumstance, shall be held invalid, the remainder of this Agreement,
or the application of such provision to persons or circumstances other than
those as to which it is held invalid, shall not be affected thereby.

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, the 13th day of
February, 2003.

 

 

TexEn Oil & Gas, Inc.

 


By:
Title:


/s/ R. M. Baker
President & CEO

Attest:
[Seal]

 

 

 

 

 

 

Woodburn Holdings Ltd.

 


By:
Title:


/s/ R. M. Baker
President

Attest:
[Seal]

 

 

 

 

--------------------------------------------------------------------------------